GARRISON, Judge.
Ex proprio motu this court acknowledges that an error was made in its decision rendered March 23, 1983 in Civil Appeal # 12846, Liberty Mutual Insurance Co. v. Michel F. Melle, et. al., which suit was consolidated with Arnold Scheidel v. Michel F. Melle, et al., 431 So.2d 420, judgment rendered March 23, 1983 by this court. Accordingly, this court, retaining jurisdiction to correct its error, now vacates, annuls and sets-aside its judgment in Civil Appeal # 12846, Liberty Mutual Insurance Co. v. Michel F. Melle, et. al. and renders the following order and judgment:
IT IS ORDERED, ADJUDGED AND DECREED that the judgment rendered March 23, 1983 in Civil Appeal # 12846, Liberty Mutual Insurance Co. v. Michel F. Melle, et al. be and hereby is vacated annulled, rescinded, and set-aside.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED THAT judgment be and is hereby rendered in Civil Appeal # 12846, Liberty Mutual Insurance Co. v. Michel F. Melle, et al, reversing the judgment of the trial court and remanding this action for further proceedings consistent with our opinion in Arnold Scheidel v. Michel F. Melle, et al., 431 So.2d 420.
Consistent with our concurrence in Arnold Scheidel v. Michel F. Melle, et al., 431 So.2d 420, consolidated with Liberty Mutual Insurance Company v. Michel F. Melle, et al., No. 12846, we concur with the corrected judgment in this matter, which vacates the erroneous judgment rendered on March 23, 1983, and remands the matter in its entirety.
GULOTTA, SCHOTT and LOBRANO, JJ., concur.